An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-949
                       NORTH CAROLINA COURT OF APPEALS

                                Filed:    6 May 2014


STATE OF NORTH CAROLINA

      v.                                      Mecklenburg County
                                              No. 12 CRS 214702
CLEVELAND RAY



      Appeal by defendant from judgment entered 2 May 2013 by

Judge Nathaniel J. Poovey in Mecklenburg County Superior Court.

Heard in the Court of Appeals 31 March 2014.


      Roy Cooper, Attorney General, by Justin                       M.    Hampton,
      Assistant Attorney General, for the State.

      Mary March Exum for defendant-appellant.


      DAVIS, Judge.


      Cleveland Ray (“Defendant”) appeals from a judgment entered

upon his conviction for felony possession of cocaine.                         After

careful review, we find no error.

                              Factual Background

      Defendant was charged with possession with intent to sell

or deliver cocaine and maintaining a dwelling for such purposes.

The charges arose from a 4 April 2012 search of a boarding house
                                    -2-
where Defendant leased a room.               Officers seized 2.6 grams of

crack cocaine and $965.00 in cash from Defendant’s person.

      Defendant was tried during the 1 May 2013 Criminal Session

of   Mecklenburg    County    Superior   Court.      At   the   close     of   the

State’s evidence, Defendant moved for dismissal of the charges

against him, and the trial court allowed his motion as to the

maintaining a dwelling charge.           The jury found Defendant guilty

of felony possession of cocaine — the lesser-included offense of

possession with intent to sell or distribute cocaine.                 The trial

court   sentenced     Defendant    to    a    term   of   10    to   21   months

imprisonment.      Defendant appealed to this Court.

                                  Analysis

      Defendant’s sole argument on appeal is that the trial court

erred in denying his motion to dismiss the charge of possession

with intent to sell or deliver cocaine.

      A trial court’s denial of a defendant’s motion to dismiss

is reviewed de novo.         State v. Smith, 186 N.C. App. 57, 62, 650

S.E.2d 29, 33 (2007).           On appeal, this Court must determine

“whether there is substantial evidence (1) of each essential

element of the offense charged, or of a lesser offense included

therein, and (2) of defendant’s being the perpetrator . . . .”

State v. Barnes, 334 N.C. 67, 75, 430 S.E.2d 914, 918 (1993)
                                            -3-
(citation     omitted).          Substantial        evidence      is   “such   relevant

evidence    as    a        reasonable   mind      might    accept      as   adequate   to

support a conclusion.”             State v. Smith, 300 N.C. 71, 78-79, 265

S.E.2d 164, 169 (1980).                 The evidence must be viewed in the

light   most      favorable        to     the     State    with     every    reasonable

inference drawn in the State’s favor.                     State v. Rose, 339 N.C.

172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515 U.S.

1135,   132      L.Ed.2d        818     (1995).           Any     inconsistencies      or

discrepancies in the evidence are for the jury to resolve and do

not warrant dismissal.             State v. Powell, 299 N.C. 95, 99, 261

S.E.2d 114, 117 (1980).

    Although Defendant argues that the trial court erred in

denying his motion to dismiss the possession with intent to sell

or deliver cocaine charge, he does not contend that the trial

court   erred         in     submitting     the     lesser-included         offense    of

possession of cocaine.                Indeed, Defendant concedes on appeal

that “the State presented sufficient evidence that [Defendant]

possessed cocaine” to withstand the motion to dismiss.                         The jury

ultimately convicted Defendant only of the lesser offense of

possession of cocaine.

    “[I]t        is    well      established       in     North     Carolina    that    a

conviction of a lesser offense renders any error in submission
                                          -4-
of a greater offense harmless.”                  State v. Williams, 100 N.C.

App. 567, 573, 397 S.E.2d 364, 368 (1990).                   Thus, even assuming

arguendo that the trial court erred in submitting the offense of

possession with intent to sell or distribute cocaine because

there was insufficient evidence of Defendant’s intent to sell or

distribute,      such     error    was   rendered    harmless    by    the    jury’s

verdict    convicting       him     of    the    lesser-included      offense     of

possession of cocaine.             See State v. Williams, 154 N.C. App.

176,   181,   571    S.E.2d       619,   622    (2002)    (holding   that    “[e]ven

assuming, arguendo, there was insufficient evidence of ‘serious

bodily injury’ to satisfy the statutory definition, any error in

submission    to    the    jury     of   the    greater   offense    was    rendered

harmless by the jury’s verdict convicting of the lesser offense

of     assault      inflicting       serious       injury”).          Accordingly,

Defendant’s argument is overruled.

                                     Conclusion

       For the reasons stated above, we conclude that Defendant

received a fair trial free from error.

       NO ERROR.

       Judges McGEE and ELMORE concur.

       Report per Rule 30(e).
-5-